*437ORDER
PER CURIAM.
John Womble (Movant) appeals from the denial, without an evidentiary hearing, of a motion to vacate judgment and sentence under Rule 24.035. The convictions sought to be vacated were for five counts of robbery in the first degree, Section 569.020, RSMo 2000,1 one count of attempted robbery in the first degree, Section 64.011, and six counts of armed criminal action, Section 571.015. Movant was sentenced to thirteen years on each robbery count, ten years on the attempted robbery count, and three years on each armed criminal action count, with all sentences to run concurrently. In his sole point on appeal, Movant argues the motion court erred in denying, without an eviden-tiary hearing, his Rule 24.035 claim because plea counsel was ineffective for failing to inform Movant that he could claim duress as a defense. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).

. Unless otherwise indicated, all further refer-enees are to RSMo 2000.